Citation Nr: 1144703	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus to include as secondary to service-connected dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 1975 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2007, the Veteran appeared at a hearing before a Veterans Law Judge.  When the transcript of the hearing could not be produced, the Veteran was afforded another hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in September 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The claim for a total disability rating for compensation based on individual unemployability is raised by the record, and the claim is referred to the RO for appropriate action.  


FINDING OF FACT

Tinnitus was not affirmatively shown in service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event in service; and tinnitus is not proximately due or made worse by the service-connected dizziness.






CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and tinnitus is not caused by or aggravated by the service-connected dizziness.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2004 and in April 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the evidence needed to substantiate a claim of secondary service connection, namely, evidence of a relationship, including aggravation, between the claimed disability and the service-connected dizziness.   The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in December 2006 and in September 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in November 2004, in June 2005, and in September 2010.  As the VA examinations and the VA opinions were based on consideration of the Veteran's medical history and describe the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the VA examinations and VA medical opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service).



Generally, to establish a right to VA compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability first shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 








Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disability is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Although the Veteran had wartime service, he did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  In October 1971, the Veteran was treated for right ear otitis media, but he did not complain of tinnitus.  On examinations in June and in September 1974, the Veteran denied any ear trouble.

After service in November 2004, a VA registered nurse attributed the Veteran's tinnitus to a vehicle accident in service. 

On VA examinations in November 2004 and in June 2005, the Veteran stated that he was a heavy equipment operator and that he worked in a motor pool during service.  He stated that he had some noise exposure in service and that he suffered a head injury with symptoms of dizziness in a vehicle accident in service.  He stated that he had gradually noticed hearing loss for many years and that he had been experiencing ringing in his ears for about six months, and that prior to that tinnitus was intermittent, starting two to five years earlier.  In another examination for dizziness, there was 20 year history of tinnitus.  The VA examiner, a physician assistant, referred to a MRI in 2004, which showed no internal auditory canal pathology or evidence of an acoustic neuroma.  The VA examiner expressed the opinion that tinnitus was less likely than not related to noise exposure in service or other service activities, rather, the tinnitus was recent in onset and appeared to be related to the aging process and possibly exacerbated by comorbid diseases such as diabetes and hypertension.

In July 2006, a private doctor stated that he could not state that tinnitus was due to the vehicle accident in service without having seen any prior audiograms or tympanograms.






In June 2009, the Veteran testified that he had been experiencing tinnitus for some time, but none of his doctors had associated tinnitus with dizziness and the doctors did not know what to attribute tinnitus to.  The Veteran testified that tinnitus was not present in service. 

On VA examination in October 2010, the Veteran complaint of tinnitus, which he had first noticed about four years earlier.  On VA examination in February 2011 with an addendum in June 2011, after a review of the Veteran's file, the VA examiner, the Clinical Director of Administrative Medicine, stated that it was less likely than not that the Veteran's tinnitus was caused by or aggravated by the service-connected dizziness.  The VA examiner explained that dizziness is best characterized as an episodic dysfunction of the vestibular nerve mechanism, and not as Meniere's disease or other pathological condition of the ear.  As the Veteran had sensorineural hearing loss, a dysfunction of the cochlear nerve, which was an entirely separate anatomical and functional component of the ear from the vestibular nerve, and based on th chronology, it was more likely that the Veteran's tinnitus was associated with sensorineural hearing loss, a nonservice-connected disability, and there was no plausible mechanism by which the Veteran's dizziness would cause or aggravate tinnitus and the fact that there was no pathology identified as the cause of the dizziness further supported a conclusion that there was no causal relationship between the dizziness and the tinnitus. 

In a statement in June 2011, the Veteran stated that his tinnitus was worse.  

Analysis

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  After service on VA examination in November 2004, the Veteran stated that he had been experiencing ringing in his ears for about six months, and that prior to that tinnitus was intermittent.  In a second examination, there was 20 year history of tinnitus.  



On VA examination in June 2005, the Veteran stated that he experienced tinnitus, starting two to five years earlier as intermittent, but since 2002 the tinnitus had been constant.  On VA examination in October 2010, the Veteran complaint of tinnitus, which he had first noticed about four years earlier.  In September 2009, the Veteran testified that he did not have tinnitus in service.

On the basis of the service treatment records and the Veteran's statements and testimony, tinnitus was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not established. 

And as the Veteran does not argue and the evidence does not support finding that tinnitus was present in service, the principles of service connection, pertaining to chronicty and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

Service connection may be still be granted when the disability was first diagnosed after service, when all the evidence, including that during and after service establishes that the disability was incurred in service.  And lay evidence may serve to support a claim for service connection. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 






Tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  And although the Veteran is competent to declare that he has tinnitus, the Veteran does not argue and the evidence does not support finding that tinnitus was present in service or before 1984. 

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau)). 

As stated previously, the Veteran testified that he did not have tinnitus in service. As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed tinnitus before 1984 by history, and there is no competent medical evidence that the post-service tinnitus had onset in service. 

The Veteran primarily argues that tinnitus is due to a head injury sustained in a vehicle accident in service, resulting in dizziness for which service connection has been established.  As the Veteran relates tinnitus to service-connected dizziness, he is expressing an opinion on causation, and the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson at 1316. 

A lay opinion on a simple medical condition is however limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).  



Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.). 

In this case, the relationship between tinnitus and the service-connected dizziness, resulting from a head injury in service, is not a simple medical question, because  such a relationship cannot be inferred by the Veteran based on his own personal observation without having specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized education, experience, training, to offer an opinion on medical causation, his lay opinion on causation or the relationship between tinnitus and the service-connected dizziness, resulting from a head injury in service, does not constitute competent evidence and the Veteran's opinion on such a relationship is not to be consider as favorable evidence in support of the claim. 

And although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of medical causation, which is not a simple medical question that the Veteran as a lay person is competent to offer an opinion based on his own personal observation without having specialized education, training, or experience, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  




The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008). 

A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

On the medical question of whether tinnitus was related to service apart from the dizziness, on VA examinations in November 2004 and in June 2005, the VA health-care professional, referring to a MRI in 2004, found no evidence internal auditory canal pathology and expressed the opinion that tinnitus was less likely than not related to noise exposure in service or other service activities, rather, the tinnitus was recent in onset and appeared to be related to the aging process and possibly exacerbated by comorbid diseases such as diabetes and hypertension, which opposes rather than supports, the claim.  

In July 2006, a private doctor stated that he could not state that tinnitus was due to the vehicle accident in service without having seen any prior audiograms or tympanograms. 

The Board finds the opinions highly probative on the medical question of whether tinnitus was related to noise exposure or the head injury in service, apart from dizziness, and as there is no competent medical evidence in favor of the claim on theory that the disability was first shown after service under 38 C.F.R. § 3.303(d), apart from dizziness, the preponderance of the evidence is against the claim.




There are positive and negative medical opinions on the relationships between tinnitus and the service-connected dizziness, resulting from a head injury in service, that is, whether tinnitus was caused by or aggravated by the service-connected dizziness.

In November 2004, a VA health-care professional attributed the Veteran's tinnitus to a vehicle accident in service.  As the VA health-care professional did not apply any analysis to the facts of the case in order to reach the conclusion submitted in the opinion, but simply offered a mere conclusionary opinion, there is nothing in the opinion for the Board to consider and weigh as to either causation or aggravation as the VA health-care professional made no such distinction.  For this reason, the probative value of the opinion is discounted on the medical question of the relationships between tinnitus and the service-connected dizziness, resulting from a head injury in service, that is, whether tinnitus was caused by or aggravated by the service-connected dizziness. 

As for the negative medical opinion on the relationships between tinnitus and the service-connected dizziness, resulting from a head injury in service, that is, whether tinnitus was caused by or aggravated by the service-connected dizziness, on VA examination in February 2011 with an addendum in June 2011, the VA health-care professional stated that it was less likely than not that the Veteran's tinnitus was caused by or aggravated by the service-connected dizziness.  The VA examiner explained that dizziness was best characterized as an episodic dysfunction of the vestibular nerve mechanism, and not as Meniere's disease or other pathological condition of the ear and as the Veteran had sensorineural hearing loss, a dysfunction of the cochlear nerve, which was an entirely separate anatomical and functional component of the ear from the vestibular nerve, and based on th chronology, it was more likely that the Veteran's tinnitus was associated with sensorineural hearing loss, a nonservice-connected disability, and there was no plausible mechanism by which the Veteran's dizziness would cause or aggravate tinnitus and the fact that there was no pathology identified as the cause of the dizziness further supported a conclusion that there was no causal relationship between the dizziness and the tinnitus.


As the VA health-care professional accounted for the significant facts in the record and provided rationale for the conclusion reached in the opinion, and addressed both causation and aggravation, the Board finds the opinion highly probative on the on question of whether tinnitus was caused by or aggravated by the service-connected dizziness, which opposes the claim.  The negative opinion outweighs any probative value of the mere conclusionary opinion that was favorable to the claim.  

As the preponderance of the evidence is against the claim under the applicable theories of service connection, including secondary service connection under 38 C.F.R. § 3.310(a), the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus to include as secondary to service-connected dizziness is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


